DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 15-20 in the reply filed on 13 August 2021 is acknowledged.  Accordingly, claims 1-14 are withdrawn from consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fairneny et al. (U.S. Pub. No. 2013/0197537).  Regarding claim 15, 200/1200 within a vagina of a patient (Fig. 13A and [0075]); disposing the implant 1304 adjacent a vaginal wall 1310 of the patient (Fig. 13A and [0075] and [0076]); moving a first portion of the manipulator with respect to a second portion of the manipulator to expand the vagina of the patient ([0072] and [0073]; flaps of the manipulator move with respect to the rest of the manipulator to move it from a collapsed configuration to an expanded configuration as show in Figs. 12A and 12B, respectively); and attaching the implant to the vaginal wall 1310 of the patient ([0076] and Fig. 13A). Regarding claim 18, the attaching includes suturing the implant to the vaginal wall of the patient ([0076], [0090], [0102], [0121] and Fig. 13A).  Regarding claim 19, the disposing the implant adjacent the vaginal wall of the patient includes inserting a portion of the vaginal wall into a lumen defined by the implant (attachment of the elongated members of the Y-shaped implant to the exterior vaginal walls [0081] would place a portion of the interior vaginal wall into a lumen defined by the Y-shape of the implant as shown in Fig. 13A).  
Claims 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oskin et al. (U.S. Pub. No. 2013/0274759).  Regarding claim 15, Oskin et al. (hereinafter Oskin) discloses a method of placing an implant within a body of a patient (Fig. 5A), comprising: inserting a manipulator 200 within a vagina of a patient (Fig. 5A and [0096]); disposing the implant 228 adjacent a vaginal wall 230 of the patient (Fig. 5A and [0096]); moving a first portion 208 of the manipulator 200 with respect to a second portion 204 of the manipulator 200 ([0096], [0097] and 0104]) to expand the vagina of the patient (intended use); and attaching the implant to the vaginal wall of the 208 of the manipulator 200 with respect to the second portion 204 of the manipulator 200 (piercing member 208 extends out/protrudes through second portion 204, which constitutes “sliding” [0097], [0104] and Fig. 5B).  Regarding claim 17, the disposing includes disposing the manipulator 200 within the vagina of the patient (Fig. 5A) such that a handle portion 206 of the first portion 208 of the manipulator 200 is disposed outside of the vagina of the patient (Fig. 5A) and a handle portion 202 of the second portion 204 of the manipulator 200 is disposed outside of the vagina of the patient (Fig. 5A).  Regarding claim 18, the attaching includes suturing the implant to the vaginal wall of the patient ([0096], [0105] and Fig. 5A).  Regarding claim 19, the disposing the implant adjacent the vaginal wall of the patient includes inserting a portion of the vaginal wall 430 into a lumen defined by the implant ([0084] and Fig. 4E).  Regarding claim 20, the moving includes moving the first portion 208 of the manipulator 200 from a first position (retracted position) ([0096], [0104] and Fig. 5A) with respect to the second portion 204 of the manipulator to a second position (extended position) ([0097], [0104] and Fig. 5B), the method further comprising: moving the first portion of the manipulator from the second position (extended position) with respect to the second portion of the manipulator to the first position (retracted position); and removing the manipulator from the body of the patient [0106].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fairneny et al. (U.S. Pub. No. 2013/0197537).  Regarding claim 20, Fairneny discloses that the moving includes moving the first portion of the manipulator (“flaps”) from a first position (“collapsed configuration”) ([0073] and Fig. 12A) with respect to the second portion 1204 of the manipulator to a second position (“expanded configuration”) ([0073] and Fig. 12B).  However, Fairneny fails to disclose explicitly that the method further comprises moving the first portion of the manipulator from the second position with respect to the second portion of the manipulator to the first position; and removing the manipulator from the body of the patient.  Fairneny makes such obvious as Fairneny discloses that the flaps enable moving the manipulator from the collapsed position to an expanded position [0073] and removal of such a manipulator would be required to complete the surgical procedure.   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the flaps of the manipulator as taught by Fairneny from the expanded to the collapsed position in order to remove the manipulator from the patient as Fairneny discloses that the manipulator is .  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791